                      Case 1:20-cr-00537-JPC Document 26
                                                      25 Filed 12/10/20 Page 1 of 1




         Hon. John P. Cronan
         United States District Judge                                     December 10, 2020
         Southern District of New York
         500 Pearl Street
                                                                         Re: U.S. v. De La Rosa            12/10/2020
         New York, NY 10007
                                                                         20 Cr. 537 (JPC)

         Dear Judge Cronan:

                   I represent Mario De La Rosa in the above-captioned matter. I am writing to respectfully
           request that your Honor permit my client to plead guilty at the upcoming conference, scheduled
           for December 16, 2020. The government has presented my client with a plea offer, which my
           client has accepted. Mr. De La Rosa wishes to move forward with his plea expeditiously, as he
           has an interest in the finality of his case. However, I have been informed by the U.S. Attorney’s
           office that, under the CARES Act, the office position is not a sufficient reason to move forward
           with a remote plea, and that the office preference would be to wait until the plea can be
           conducted in person.
                   Your Honor has the authority to permit a plea proceeding by video teleconference under
           Section 15002(b) of the Coronavirus Aid, Relief, and Economic Security Act (“CARES Act”),
           which allows for felony plea proceedings to be held via video teleconferencing when the district
           judge “in a particular case finds for specific reasons that the plea or sentencing in that case
           cannot be further delayed without serious harm to the interests of justice.” See also In re
           Coronavirus/COVID-19 Pandemic, Second Amended Standing Order re: Video
           Teleconferencing and Telephone Conferencing for Criminal Proceedings, 20 Misc. 176, Dkt.
           No. 3, at 3 (S.D.N.Y. Sept. 16 2020) (authorizing the use of video conferencing for felony pleas
           upon a finding by the presiding judge that the “proceeding cannot be further delayed without
           serious harm to the interests of justice.”).
                   In this case, Mr. De La Rosa cannot promptly and expeditiously resolve this case without
           proceeding remotely. Additionally, it is not certain when the Court will be able to conduct the
           Mr. De La Rosa’s plea in person. Conducting Mr. De La Rosa’s plea remotely therefore
           “promotes judicial economy.” United States v. Cohen, 2020 WL 2539115 (S.D.N.Y, May 19,
           2020), at *2 (Pauley, J.) It “preempt[s] the parties’ [potential] motions to this Court requesting
           further scheduling changes.” Id.; United States v. Portolyoni, No. 09 CR 674, 2020 WL
           5604047, at *3 (S.D.N.Y. Sept. 18, 2020) (Preska, J.). It also avoids adding to “the existing
           backlog of cases in the federal court system” and the “deluge of [requests for] hearings once in-
           person proceedings can safely resume.” Cohen, 2020 WL 2539115, at *2.
                   For these reasons, we ask your Honor to find that a plea in this case cannot be further
           delayed without serious harm to the interests of justice, and to permit Mr. De La Rosa to plead
           guilty at our upcoming conference.
                                                                                     Respectfully
This request is GRANTED. A proceeding for Defendant Mario De La Rosa's
anticipated guilty plea is scheduled to be conducted by video conference on
December 18, 2020, at 3:30 p.m.
                                                                                         Sarah Kunstler
SO ORDERED.
                                                                                         Attorney for Mario De La Rosa
Date: December 10, 2020          ___________________________
                                 JOHN P. CRONAN
      New York, New York
                                 United States District Judge
